DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 3 in the reply filed on 7/25/2022 is acknowledged. Election was made without traverse in the reply filed on 7/25/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4-7, 9, 10, 12-15, 25, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. (hereafter Yeo; US 20150264504 A1).
Regarding claim 29, Yeo discloses an audio processor for providing a plurality of loudspeaker signals on the basis of a plurality of input signals (Figs. 2A, 2B, 4 and 7; [0040], [0041], [0055]), 
wherein the audio processor is configured to acquire an information about a position of a listener (320 in Fig. 3; [0048]); 
wherein the audio processor is configured to acquire an information about positions of a plurality of loudspeakers (310 in Fig. 3, [0047]); 
wherein the audio processor is configured to acquire an information about an orientation of the listener (320 in Fig. 3; [0048]);
wherein the audio signal processor is configured to dynamically allocate loudspeakers for playing back objects and/or channel objects and/or adapted signals derived from the input signals, in dependence on the information about the position of the listener and in dependence on the information about positions of the plurality of loudspeakers (Fig. 4, [0058]); 
wherein the audio signal processor is configured to render the objects and/or the channel objects and/or the adapted signals derived from the input signals, in dependence on the information about the position of the listener and in dependence on the information about positions of the plurality of loudspeakers, in order to acquire the loudspeaker signals such that a rendered sound follows the listener when the listener moves or turns ([0054], [0058], multi-channel signal processing follows the user from one room to another as shown in Fig. 4; matrix in [0053] is a rendering matrix);
wherein the audio processor is configured to compute a position of objects and/or channel objects on the basis of information about the position and orientation of the listener (Figs. 3 and 4, audio signal inherently includes one or more objects; for example, TV program includes a moving car located at a specification location relative to the screen, such as on the left side of the screen; in order to create the moving car at the left side of the screen, the position of the moving car relative to the orientation of the user facing the screen is calculated, so the sound representing the moving car at the left side of the screen is output from selected speaker to the left of the user while the user is facing the screen; see the concept of selecting speaker as the left front speaker based on the user’s orientation in [0041] and [0043]); and
wherein the audio processor is configured to dynamically allocate one or more loudspeakers for playing back the objects and/or channel objects in dependence of the distance between the position of the objects and/or the channel objects and the loudspeakers (using Fig. 4 as an example, speakers 420 and 430 are selected as front speakers as they are closer to user when the user is at room 2 and facing forward; using the moving car as discussed above again, when the user is at room 2 facing forward, speaker at the left side of the speaker will be selected for generating the sound from the moving car at the left side of the user; see also [0041], [0047], [0048], [0058], [0060]-[0063], automatic detection of sound output device).
Regarding claim 2, Yeo shows that the audio processor is configured to acquire an information about an orientation of the listener, wherein the audio signal processor is configured to dynamically allocate loudspeakers for playing back the objects and/or the channel objects and/or the adapted signals derived from the input signals, in dependence on the information about the orientation of the listener (see Fig. 2A and 2B, [0041], [0042]);
wherein the audio signal processor is configured to render the objects and/or the channel objects and/or the adapted signals derived from the input signals, in dependence on the information about the orientation of the listener, in order to acquire the loudspeaker signals such that the rendered sound follows the orientation of the listener.
Regarding claim 10, Yeo shows that signal processing is based on user’s position (Figs. 3 and 4), wherein the audio signal inherently includes one or more object (e.g., TV program includes a moving car located at the specific location relative to the screen, such as to the left of the user).
Regarding claim 15, Yeo shows that the speakers are dynamically allocated (Fig. 4).
Regarding claim 4, Yeo shows ROOM1 and ROOM2 in Fig. 4. As explained in paragraph [0058] in view of Fig. 4, additional speakers 410-430 are used in ROOM2, while a subset of the speakers in ROOM1 are used for providing BACK SOUND effect.
Regarding claim 5, Fig. 4 and [0058] of Yeo broadly reads on the claimed features.
Regarding claims 6 and 7, Yeo shows in Fig. 4 that the loudspeakers are dynamically allocated into different loudspeaker setups with different subset of loudspeakers. The user is surrounded by speakers.
Regarding claim 9, as shown in Figs. 3 and 4 and discussed in [0058] of Yeo, depending on the location of the user, certain speakers are inactive, a subset of available speakers is used for playback.
Regarding claim 12, Yeo shows that the distance determines the speaker allocation ([0041], [0047], [0048], [0060]-[0063], automatic detection of sound output device).
Regarding claim 13, the claimed limitation reads on the fact that, e.g., the left channel signal (Fig. 7) is reproduced by the closest front speaker located to the left of the user (Fig. 1).
Regarding claim 14, as shown in Figs. 3 and 4 and discussed in [0058] of Yeo, the movement of the user is followed.
Claim 25 corresponds to claim 29 discussed above.
Most of limitations recited in claim 26 correspond to those in claim 29 discussed above. Yeo shows non-transitory computer readable medium ([0078]) and a computer (200 in Fig. 7, and machine for executing the process as shown in Fig. 3).
Most of limitations recited in claim 29 correspond to those in claim 1 discussed above. Yeo shows acquiring information about an orientation of the user (different orientations in Figs. 1 and 2, see also, e.g., “user direction information” or similar in abstract, [0041]-[0043]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9, 10, 12-15, 25, 26 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11-13 of copending Application No. 17/171082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application is broader than the claim in the copending application ‘082.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. 
On p. 13, applicant states the C speaker, being nearest to the listener, is not providing any sound. The scenarios identified by applicant is just one example, Fig. 2B, among many possible positions/orientations of the listener. Another position and orientation of the user is illustrated in Fig. 4 and discussed in paragraph [0058]. When the user moves to room 2 and facing forward (the reference direction), speaker 420 is selected as front left speaker, not speaker 120 in room 1. This is due to the many factors, one being that speaker 420, is the closest speaker located in front of the user and to the left of the user. When the processor receives the information regarding the position of speakers (310 in Fig. 3) and the information regarding the position and orientation of the user (320 in Fig. 3, whether the user is facing the reference direction), the audio processor determines the distance between the user and the speaker and determine which speakers are better than the other for creating a sound effect (e.g., the moving car at left of the user; 330 in Fig. 3, [0049], [0050]) (e.g., which speaker would be designated as the front left speaker). Speaker 430 would be designated as the front right speaker, not speaker 120, not speaker 110 and not speaker 130. Speakers 120, 110 and 130 are farther away from the user than speaker 430 when the user is at room 2 and facing forward. Although not explicitly discussed, when the user is at room 1 and facing the reference direction, it is expected, based on the disclosure in Yeo as a whole, that speaker 120 would be designated as the front left speaker, not speaker 430 and not speaker 420.
Although Yeo suggests that back sound effect could be generated from speakers 130, 150 and 160, Yeo also states that back sound effect may not be used. One skilled in the art would also understand that the reason why speakers 130, 150 and 160 are not being selected as front speakers and why speakers 130, 150 and 160 could be selected for generated back sound effect for a particular scenario. It is clear to one skilled in the art that speaker 420 is selected as the front left speaker because it is the closest speaker based on the user’s position and orientation (the reference direction) as shown in Fig. 4 in Yeo.
In response to applicant’s argument regarding the speakers 120, 140 and 110 being left out from the selection as discussed in Fig. 4 and paragraph [0059], again, this is another example based on the user’s position and orientation not facing the reference direction when the user is at the room 2 and faces to the right.
Furthermore, Yeo discloses the embodiment when the processor dynamically allocate one or loudspeaker (such as from speaker 130 to speaker 430 when the user moves from room 1 to room 2 facing the reference direction) for playing back the objects and/or channel objects, in dependence on the distance between the position of the objects and/or of the channel objects (e.g., the moving car to the left of the user) and the loudspeakers (speaker 430 is closer to user than speaker 130 when the user moves from room 1 to room 2 facing the reference direction as illustrated in Fig. 4). Thus, Yeo reads on the claimed feature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654